DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to amendment filed on January 21, 2021.

Claim Rejections - 35 USC § 112
Claims 1-5, 8-10, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 (and 22), the structure recited by “the composite layer of the non-conductor inorganic material and the organic material has a microscopic laminated structure” is confusing. It is not clear what is claimed by microscopic structure. The material used in the laminate may be microscopic, but the laminate itself is not microscopic.
Claims 2-5, 8-10, and 21 depend upon claim 1 and inherit the same deficiency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tachibana (US 2009/0273073), in view of Gazquez (US 2017/0362740), Japp (US 2009/0258161), Saiki (US 2005/0102831).
Regarding claim 22, Tachibana, figure 1-3 (in various embodiments) discloses a circuit board, comprising: a composite layer (5) of a non-conductor inorganic material and an organic material (paragraph 0070), having a first surface and a second surface opposite to each other (see figure) and a plurality of openings (through hole 7), wherein the non-conductor inorganic material is plural units of a sheet-shape, a brick-shape, or a combination thereof (obvious as disclosed at paragraph 0070. The core layer is formed of prepreg sheets); a plurality of conductive structures, respectively disposed in the openings of the composite layer of the non-conductor inorganic material and the organic material (see figure); a first built-up structure (built-up layer on the upper side of the core 5, see figure), disposed on the first surface of the composite layer of the non-conductor inorganic material and the organic material and electrically connected to the conductive structures (see figure; and a second built-up structure (built-up layer on the lower side of the core 5, see figure), disposed on the second surface of the composite layer of the non-conductor inorganic material and the organic material and electrically connected to the conductive structures (see figure).   
Tachibana does not explicitly disclose wherein the composite layer of the non-conductor inorganic material and the organic material has a microscopic laminated 
However, Tachibana discloses the composite layer formed of resin and inorganic filler (paragraph 0045, 0070). Additionally, discloses a sealing resin including inorganic filler with a micrometer size, 0.1 to 20.0 micrometer (paragraph 0055, 0115).
Tachibana further discloses a resin with filler for the build-up layer with inorganic filler having a size of up to 5 micrometer in order to have desired properties (paragraph 0114-0116).
Gazquez discloses a composite for a circuit board comprising polymer and inorganic filler (claim 1) in a nanometer size (claim 5).
Dowgiallo, Jr. disclose a macroscopic structure with the use of nano-particle (paragraph 0030).
Saiki discloses a wiring substrate with resin having inorganic filler having a diameter of about 1.0 to 10 micrometer (see abstract, and specification).
Japp discloses a substrate with resin having inorganic filler having a size of about 40 micrometer (paragraph 0014).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to provide the modified board of Tachibana the composite layer of the non-conductor inorganic material and the organic material has a microscopic laminated structure constructed of the non-conductor inorganic material jointed by the organic material, as taught by  Gazquez, Saiki and Japp, in order to have desired electrical and mechanical properties.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) claim 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Arguments about the structural arrangement of claims 1-5, 8-10 and 21 found to be persuasive.

Allowable Subject Matter
Claims 1-5, 8-10 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dowgiallo (US 2006/0120020), discloses a structure with a nanostructure size material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP/ April 17, 2021